Citation Nr: 0634695	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  97-27 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cardiac arrhythmia, 
secondary to medication prescribed for service-connected 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran served on active duty from August 1941 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran testified before the Board at a hearing held at 
the RO in September 2001.  The Board thereafter remanded the 
case in January 2002, and in January 2006, the veteran again 
testified before the Board at a hearing held at the RO. 

As noted above, the veteran attended two Board hearings in 
connection with this appeal, and each was conducted by a 
different Veterans Law Judge.  Given that the law requires 
that each member who conducts a hearing on appeal participate 
in the Board's final determination, see 38 U.S.C.A. § 7107(c) 
(West 2002) and 38 C.F.R. § 20.707 (2006), this appeal is 
being considered by an expanded panel of the Board. 


FINDING OF FACT

The veteran's cardiac arrhythmia was not caused or aggravated 
by medication prescribed for his service-connected bronchial 
asthma. 


CONCLUSION OF LAW

The criteria for service connection for cardiac arrhythmia 
secondary to service-connected bronchial asthma are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.309, 3.310(a) (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Veteran

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notices provided in July 2001, August 
2002 and April 2006 collectively fulfill the provisions of 38 
U.S.C.A. § 5103(a).  The veteran has been advised that 
evidence relevant to substantiating his claim would include 
evidence tending to show that his cardiac arrhythmia is the 
result of medications used in the treatment of his asthma.  
The Board also notes that the April 2006 correspondence 
provided him with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disorder at issue.  The claim was readjudicated after each 
correspondence in a supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310, 
pertaining to secondary service connection claims.  See 71 
Fed. Reg. 52,744 - 52,747 (Sept. 7, 2006).  While the veteran 
has not been apprised of the above amendment, the Board 
points out that the amendment was intended to conform the 
regulation to the Court's decision in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), and that the veteran has 
already been apprised that service connection may be granted 
where a nonservice-connected disorder has been aggravated by 
a service-connected disability.  

While the amended 38 C.F.R. § 3.310(b) is more specific in 
outlining a procedure for establishing a baseline level of 
disability against which to compare any increase in severity 
caused by a service-connected disorder, in this case, and as 
will be discussed in further detail below, the only medical 
opinion addressing whether the claimed cardiac arrhythmia was 
aggravated by the service-connected asthma (and the 
medications used therefor) clearly indicates that there is no 
relationship at all between the two disorders.  Accordingly, 
the Board finds that the veteran will not be prejudiced by 
adjudication of his claim at this time without first advising 
him of the text of the amended 38 C.F.R. § 3.310(b).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
Board notes that the January 2002 remand instructed the RO to 
obtain any records for the veteran from the Social Security 
Administration (SSA) concerning disability benefits from that 
agency.  The record reflects that the RO attempted to obtain 
the referenced records, but was informed by the SSA in August 
2002 that the veteran's disability folder with that agency 
had been destroyed.  Consequently, VA's duty to assist the 
veteran in obtaining any records from the SSA has been 
fulfilled.  See 38 C.F.R. § 3.159(c)(2) (2006).  

The Board also notes that in September 2003, the veteran 
submitted a form intended to authorize VA to obtain records 
on his behalf from Dr. T. Atherley.  Unfortunately, he dated 
the form for 1997, rather than 2003.  VA informed him in 
November 2003 that the September 2003 authorization was 
invalid, and requested that he provide an updated 
authorization to allow VA to obtain records from Dr. 
Atherley.  The veteran never responded to VA's invitation for 
a properly completed authorization form.  See generally, Wood 
v. Derwinski, 1 Vet. App. 190 (1990) (the duty to assist is 
not a one-way street, and an appellant must do more than 
passively wait for assistance when he has information 
essential to his claim).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the notice required by 38 U.S.C.A. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable adjudication by the agency of original 
jurisdiction (AOJ) on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the effective date of 38 U.S.C.A. § 5103(a).

In this case, the veteran did not receive 38 U.S.C.A. 
§ 5103(a) notice prior to the rating decision from which this 
appeal originates.  The Board points out, however, that 
various procedural documents explained the basis for the 
denial of his claim during the course of the appeal.  More 
importantly, he was provided the appropriate notice in July 
2001, August 2002, and April 2006, and has had ample 
opportunity to respond.  The record shows that he is 
conversant in what information and evidence is necessary to 
substantiate his claim, and that he has participated in 
identifying relevant records to obtain.
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with VA's duties to notify and 
assist the veteran in his claim, and that the failure to 
provide the veteran with full 38 U.S.C.A. § 5103(a) notice 
prior to the adjudication from which this appeal originates 
did not affect the essential fairness of the adjudication.  
The prior adjudication was not prejudicial.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The veteran has neither 
alleged nor shown prejudice from any error in the timing or 
content of the 38 U.S.C.A. § 5103(a) notices.  Given the 
specificity of the 38 U.S.C.A. § 5103(a) notices, as well as 
the time afforded the veteran following the notices to 
respond, the Board finds that any error in the timing of the 
notices is harmless.  

VA has fulfilled its duties to notify and assist the veteran. 
 To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, that error is harmless since 
there is no evidence the error reasonably affects the 
fairness of the adjudication. 


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service incurrence of cardiovascular disease may be presumed 
if manifested to a compensable degree within one year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
conform the regulation to the Court's decision in Allen, 
supra.  The current paragraph (b) of 38 C.F.R. § 3.310 (which 
is not relevant to this case) was redesignated as paragraph 
(c), and a new paragraph (b) was added to read:

(b)  Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 - 52,747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310).

The veteran contends that the ephedrine he used for his 
service-connected asthma from service through the 1960s 
caused or chronically worsened his cardiac arrhythmia.  He 
contends that a service physician warned him that his use of 
ephedrine would lead to long term problems, and that his 
current treating physicians believe his claimed cardiac 
arrhythmia was caused by the continued use of ephedrine.  In 
testimony before the Board he has maintained that he 
developed heart problems in the 1940s, and that his treating 
cardiologist, Dr. Atherley, believes the prescribed ephedrine 
was instrumental in causing the current heart condition.

The veteran's service medical records are silent for any 
complaints, finding, or diagnosis of cardiac arrhythmia.  
Those records show that he was treated for bronchial asthma 
with ephedrine starting in January 1945.

Service connection for bronchial asthma was granted in June 
1945.  The post-service medical records on file show that the 
veteran continued to use ephedrine for asthma until possibly 
as late as the 1960s; it was thereafter replaced by 
alternative asthma medications.

The post-service medical records are silent for any reference 
to cardiac arrhythmia until August 1947.  At that time, an 
electrocardiogram (EKG) study conducted in association with a 
VA examination revealed sinus bradycardia and arrhythmia.  
The interpreting physician nevertheless described the 
findings as within normal limits, given the absence of any 
other positive findings.  The physician was referring to the 
accompanying report of physical examination which disclosed 
the absence of evidence of heart disease.
 
VA examinations in November 1947 and December 1949 
specifically noted the absence of arrhythmia.

The veteran was hospitalized at a VA facility from March to 
April 1963 for cardiac problems.  His admission EKG study 
reportedly showed arrhythmia, as did a subsequent EKG study, 
although clinical evaluation showed a normal sinus rhythm.  
The final diagnoses included sinus arrhythmia, as well as 
heart disease and myocardial ischemia.

VA treatment records for the remainder of the 1960s, and for 
the 1970s, are silent for any reference to arrhythmia, or to 
the use of medications by the veteran for arrhythmia.  A 
December 1970 entry notes that there was no recognized 
relationship between the veteran's bronchial asthma and his 
then-current cardiac status.

VA and private treatment records for the 1980s and thereafter 
show that in 1982 and 1985, the veteran was noted to use 
Procan for cardiac arrhythmia.  At a later point in the 
1980s, he was prescribed quinidine for a history of cardiac 
arrhythmia, and the records show he continues to use that 
medication.  The treatment reports show that he occasionally 
demonstrated sinus bradycardia, and record his assertion that 
he stopped using ephedrine around 1958.  An October 1997 
entry by the veteran's private treating physician, Dr. T. 
Atherley, indicates that he discussed with the veteran the 
difficulty of proving a relationship between the late 
development of cardiac disease and the veteran's asthma and 
medication used therefor.  A July 2003 entry in the VA 
records documents the veteran's assertion that he had used 
quinidine since the late 1950s after developing an irregular 
heartbeat from the use of ephedrine.

Beginning in October 1996, the veteran has submitted excerpts 
from medical publications, as well as news articles, which 
essentially indicate that cardiac arrhythmia is a possible 
side effect of ephedrine, and warning of the dangers of 
health supplements containing ephedrine.  The materials 
indicate that ephedrine prescribed for the treatment of 
asthma could cause a rapid heart beat.

At a December 1996 VA examination, the veteran reported a 
seven-year history of an irregular heartbeat.  He explained 
that he did not use medication on a regular basis, but did 
use quinidine.  An arrhythmia was not identified on physical 
examination or on EKG studies.

On file are several statements from the veteran's spouse and 
relatives received in November 1997.  They collectively 
indicate that the veteran used ephedrine in the past for 
asthma.  

In October 1997 and September 2001 letters, Dr. Atherley 
states that he has treated the veteran since 1981, and that 
the veteran had documented cardiac arrhythmia.  Dr. Atherley 
noted that in the past, the veteran had used ephedrine, a 
medication which could precipitate or cause cardiac 
dysfunction, and cardiac arrhythmia in particular.  He 
concluded that ephedrine therefore could cause significant 
harm to the veteran.

In a November 1997 letter, the Centers for Disease Control 
(CDC) indicated that tachycardia and the occurrence of an 
irregular heart beat are possible side effects of ephedrine 
use.  The letter explained that the information provided was 
derived from studies concerned mainly with the short term 
adverse effects of ephedrine.

An accompanying Morbidity and Mortality Weekly Report from 
the CDC for August 1996 addressed three case studies where 
ephedrine-laced health supplements were suspected in adverse 
health consequences.  The report notes that adverse effects 
associated with ephedrine include tachycardia and 
palpitations.

On VA examination in January 2003, the veteran reported that 
he was diagnosed with atrial fibrillation and arrhythmia in 
the 1960s.  He reported that he currently used quinidine for 
arrhythmia.  The examiner noted that EKG studies revealed a 
normal sinus rhythm.  After examining the veteran, he 
diagnosed history of atrial fibrillation/arrhythmia.

In August 2003, the veteran's file was reviewed by a VA 
pulmonologist.  The physician noted that ephedrine can be a 
cardiac stimulant, and may cause or aggravate cardiac 
tachyarrhythmia.  He noted, however, that such effects are 
acute, temporary, and self-limiting.  He noted that the 
veteran had a history of atrial fibrillation in the 1960s, 
but that recent EKG studies showed a normal sinus rhythm.  
The examiner further noted that the veteran was not currently 
receiving treatment for atrial fibrillation.  The physician 
stated that he could find no reference in the medical 
literature to long-term side effects from ephedrine use.

The examiner concluded that the use of ephedrine in the 
veteran may have aggravated cardiac tachyarrythmias at the 
time it was used, and that consequently it was possible that 
it contributed to the reported diagnosis of atrial 
fibrillation in the 1960s.

In May 2006, the RO obtained another opinion from the 
physician who prepared the August 2003 opinion.  The 
physician noted that the veteran now used a pacemaker.  He 
nevertheless concluded that the veteran's use of ephedrine 
decades ago for asthma was not related to the current cardiac 
arrhythmia or need for a pacemaker.  He further clarified 
that none of the other asthma medications used by the veteran 
were associated with the cardiac arrhythmia, and that the 
current arrhythmia disorder had not been aggravated by asthma 
treatment.

As already noted, the veteran's service medical records are 
silent for any reference to cardiac arrhythmia, and there is 
no post-service evidence of cardiac arrhythmia until more 
than a year after service, at which time the arrhythmia shown 
in August 1947 was nevertheless not considered an abnormal 
finding by the examining physician.  No further evidence of 
cardiac arrhythmia is contained in the record until 1963, and 
none of the evidence on file suggests that the current 
arrhythmia disorder originated in service.

The veteran does not contend that his cardiac arrhythmia 
originated in service, however.  Rather, he contends that the 
disorder originated at some point from his use of ephedrine 
for his service-connected asthma.

In support of his claim, the veteran has submitted statements 
by Dr. Atherley.  Notably, however, Dr. Atherley only 
concluded that ephedrine was a medication which could 
precipitate or cause cardiac arrhythmia, and therefore could 
cause significant harm to the veteran.  He did not conclude 
that, in the veteran's case, the past use of ephedrine was 
responsible for the current cardiac arrhythmia disorder.  Nor 
did he even address what type of long term damage, if any, 
the veteran could have incurred from ephedrine use.  
Moreover, there is no indication that Dr. Atherley reviewed 
the medical evidence contained in the veteran's claim file.

While the veteran contends that Dr. Atherley informed him 
that past ephedrine use did lead to the current cardiac 
arrhythmia disorder, and that other physicians have offered 
similar opinions, as a layperson, his account of what his 
physicians purportedly said, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

Although the November 1997 letter from the CDC indicates that 
tachycardia and an irregular heart beat are possible side 
effects of ephedrine use, the letter does not purport to 
suggest that any arrhythmia caused by ephedrine use from the 
1940s to the 1960s resulted in a chronic disorder, or that 
the veteran's current cardiac disorder is likely related to 
his past ephedrine use.  Indeed, the CDC letter itself notes 
that the information provided pertains to short term, and not 
long term, affects of ephedrine use.

In addition, while the veteran has submitted an excerpt from 
a medical article and various news articles concerning 
adverse health effects of ephedrine use, the articles only 
indicate that arrhythmia may result from such use.  None of 
the excerpts or articles suggests that there is a 
relationship between the veteran's use of ephedrine ending no 
later than the 1960s, and his current cardiac arrhythmia 
disorder.  Moreover, to the extent that the veteran otherwise 
suggests that the above excerpts and articles suffice to link 
his current cardiac arrhythmia to his past use of ephedrine, 
the Board points out that the excerpts and articles are 
general in nature and do not purport to address the veteran's 
particular medical situation, and are otherwise too generic 
to constitute competent medical evidence in support of the 
claim.  Sacks v. West, 11 Vet. App. 314 (1998).

While the veteran himself asserts that his current cardiac 
arrhythmia was caused or aggravated by the past use of 
ephedrine, as a layperson, his statements and testimony as to 
medical causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).

In contrast, the August 2003 pulmonologist explained that 
while ephedrine can cause or aggravate cardiac 
tachyarrhythmias, such effects are temporary and self-
limiting, and his review of the medical literature did not 
suggest there were long term side effects associated with 
ephedrine use.  He concluded that the veteran's use of 
ephedrine may have aggravated cardiac tachyarrythmias in the 
past, but he did not conclude that ephedrine use led to the 
current arrhythmia disorder.

In May 2006, the same physician clarified that the veteran's 
current cardiac arrhythmia and/or need for a pacemaker was 
not related to the remote use of ephedrine, and that the 
current disorder had not been aggravated by any treatment 
modality in connection with the service connected asthma.

In sum, the only competent opinions of record supportive of 
the veteran's claim indicate only that it is possible that 
ephedrine use could have caused arrhythmia in the veteran 
around the time of use.  Those opinions do not address 
whether the veteran's ephedrine use resulted in a chronic 
arrhythmia disorder, or in the current cardiac arrhythmia 
disorder.  In contrast, the August 2003 physician, after 
reviewing the claims files and researching the medical 
literature, noted that the effects from ephedrine use would 
have been acute and limited, and in fact did not cause or 
aggravate the current arrhythmia disorder.

The preponderance of the evidence is against the claim for 
service connection on a secondary basis for cardiac 
arrhythmia; there is no doubt to be resolved; and service 
connection for cardiac arrhythmia secondary to the veteran's 
service-connected bronchial asthma is not warranted.  




ORDER

Entitlement to service connection for cardiac arrhythmia, 
secondary to medication prescribed for service-connected 
bronchial asthma, is denied.






			
	J. E. DAY	RONALD W. SCHOLZ
	      Veterans Law Judge                            
	Acting Veterans Law Judge
	       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


